Citation Nr: 9930286	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-19 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the disability rating for the 
veteran's service connected anxiety disorder was increased 
from 10 percent to 30 percent.  The veteran appeals this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increase rating for an anxiety 
disorder has been developed.

2.  The veteran's anxiety disorder is manifested by periods 
of irritability, anger, depression, and insomnia.

3.  The veteran's symptoms of anxiety disorder are not shown 
to be indicative of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

4.  The veteran's symptoms of anxiety disorder are not shown 
to be indicative of considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people; or that, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.




CONCLUSION OF LAW

The criteria for an increased rating, greater than 30 
percent, for an anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9400 (1996), (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran established service connection for an anxiety 
disorder by means of an August 1974 rating decision, which 
assigned a 10 percent disability rating effective March 29, 
1974, the day after his separation from active duty.  In 
March 1994, he filed an informal claim for an increased 
rating.  By means of an April 1998 rating action, the 
disability evaluation of his anxiety disorder was increased 
to 30 percent effective March 5, 1998.  The veteran appeals 
the assignment of a 30 percent evaluation contending that the 
severity of his anxiety disorder is more severe than 
currently evaluated.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's generalized anxiety disorder is 
evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9400 of the Schedule.  
38 C.F.R. § 4.130 (1998).  Under those criteria, a rating of   
A rating of 50 percent is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 50 percent rating was warranted where the 
evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996). 

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  After a review of the evidence, the Board finds that 
the criteria for an increased rating under both the current 
regulations and those in affect prior to November 7, 1996 are 
not met. 

VA outpatient treatment records dated from February 1997 to 
January 1998 indicate that the veteran experienced difficulty 
sleeping and anxiousness during the day.  He would become 
easily irritated, especially with traffic while driving.  He 
reported unemployment.  He was concerned with his role as a 
parent and his current state of health.  He reported getting 
into arguments easily with people in the community and 
feelings of hopelessness and helplessness.  His outpatient 
treatment records indicate a diagnosis of depression, not 
otherwise specified.
 
The veteran was given a VA mental disorders examination in 
March 1998. The examination report indicates that the 
examiner reviewed the veteran's claims folder prior to the 
examination.  The veteran's last job was in a factory two 
years prior to the examination.  When the factory closed 
operations, he was left without a job.  He has sought 
subsequent employment, but has been unsuccessful.  He has a 
high school education and one year of college.  The 
examination report indicates that he stated that he would 
wake up ill humored and irritable.  He was divorced and lived 
alone.  He would sometimes leave his home without telling 
anyone, and he would be gone for days.  He stated that he 
liked to be free and did not want to be closed in.  He stated 
that he did not tolerate being around others and that noises 
bother him greatly.  He gets along well with his sister and 
equates his visits with her to "therapy."  On examination, 
he was well developed and well nourished.  He was casually 
dressed in short pants and sandals.  He wore sunglasses 
throughout much of the interview.  He was aware of the 
interview situation, but was guarded in his responses.  He 
was relevant, coherent and logical.  His thought content 
showed no evidence of delusions or hallucinations; however, 
he did describe a lot of irritability, ill humor, anxiety and 
a tendency to become easily agitated.  He stated that he gets 
depressed at times causing him to feel like crying.  He was 
not suicidal or homicidal.  While his mood was tense and 
somewhat restless, his affect was adequate.  His intellectual 
function was maintained.  While his insight was poor, his 
judgment was fair.  He was mentally competent to handle his 
funds.  A diagnosis of generalized anxiety disorder with 
borderline personality features was rendered

The criteria for an increased rating under the current 
criteria are not met.  While the evidence shows that the 
veteran experiences depression, irritability, and difficulty 
getting along with others, his affect was adequate. While the 
evidence does show disturbances of motivation and mood, the 
evidence does not show flattened affect or circumstantial, 
circumlocutory, or stereotyped speech, and his judgment was 
adequate.  Likewise, the evidence does not show panic attacks 
more than once a week.  The evidence does not show difficulty 
in understanding complex commands; on the contrary, his 
intellectual function was maintained.  The evidence does not 
show impairment of either short term or long term memory.  
While he did have impaired insight, the evidence does not 
show impaired abstract thinking.  Accordingly, an increased 
rating under the current criteria is not warranted.  
38 C.F.R. § 4.130 (1998). 

Similarly, an increased rating is not appropriate under the 
old criteria.  While the evidence indicates some irritation 
with others and a desire to be alone, the evidence does not 
show that the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
or that his disability results in considerable industrial 
impairment.  Although he is currently unemployed, the 
evidence indicates that his current unemployment is the 
result of a lay off due to a factory closure, not his anxiety 
disorder.  Accordingly, an increased rating under the 
criteria in effect prior to November 7, 1996 is not 
warranted.  38 C.F.R. § 4.130 (1996).

Based on the foregoing discussion, the Board finds that the 
criteria for an increased rating, greater than 30 percent, 
for an anxiety disorder are not met, and the veteran's claim 
therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9400 (1996), 
(1998).


ORDER

An increased rating for an anxiety disorder is denied. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

